UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1739


ANDRES LEROY GLENN,

                        Plaintiff – Appellant,

          v.

GWEN RICHARDSON,

                        Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:14-cv-01147-CMC)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andres Leroy Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andres     Leroy    Glenn    seeks   to    appeal     the    district

court’s order adopting the magistrate judge’s recommendation to

dismiss without prejudice Glenn’s civil complaint.                    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on May 19, 2014.       The notice of appeal was filed on July 22,

2014, sixty-four days later.            Because Glenn failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                  We dispense with

oral   argument     because    the    facts   and    legal    contentions      are

adequately    presented   in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                       DISMISSED



                                        2